DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pietri Tonelli et al. (US D733556 S) in view of Dainippon (JP 2004284616 A).
Regarding claims 1, 3-4, and 7-9, De Pietri Tonelli teaches a packaging container comprising a container main body including a body having a square tubular shape and including a front panel (see illustration below), a right side panel, a back panel, and a 

    PNG
    media_image1.png
    1108
    715
    media_image1.png
    Greyscale

De Pietri Tonelli lacks teaching that the stopper can be placed proximate a corner of the top panel on which it is located.
Dainippon teaches a paper container for liquid with a spout comprising a stopper (3) that can alternatively be placed centrally on a top panel (see Fig. 6) or located towards a corner of said top panel (see Figures 1, 3, and 5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify De Pietri Tonelli’s carton to move the pouring spout and associated stopper to a corner of a top panel on which it is located in order to allow more liquid to be dispensed in an easier manner (Dainippon; see Abstract).
.
6.	Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pietri Tonelli in view of Dainippon, as applied to claim 1 above, and further in view of Dammers et al. (US 10850887 B2; hereinafter Dammers).
Regarding claims 5 and 10-12, De Pietri Tonelli, as modified above, discloses the claimed invention except for the container comprising a laminated sealant.  Dammers teaches a carton wherein the container main body is formed of a single blank sheet, the blank sheet being made of a paper container material obtained by laminating a sealant (Col 8 lines 1-29) on at least a back surface side of a paperboard base material, the blank sheet including a front panel, a right side panel, a back panel, and a left side panel, which are configured to form the body, and contiguous through body vertical folding lines; a pair of top surface panels (defined by fold lines 2), which is configured to form the top, and contiguous with an upper end of the front panel and an upper end of the back panel through top horizontal folding lines so as to be opposed to each other; a pair of folding surface panels (Dammers; 9), which is configured to form the top, and contiguous with an upper end of the left side panel and an upper end of the right side panel through top horizontal folding lines so as to be opposed to each other; sealing panels, which are contiguous with upper ends of the top surface panels and upper ends of the side panels folding surface panels through sealing-portion horizontal folding lines; a pair of bottom 
Response to Arguments
7.	Applicant’s arguments, see Pages 10-14, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1-12 under USC 103(a)—Dammers in view of Dainippon have been fully considered and are persuasive.  The combination fails to teach a front recessed portion defined by fold lines.  Specifically, Dammers’ front recessed portion is created as a curved bend in the stock material (Dammers; Fig. 3G).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—De Pietri Tonelli in view of Dainippon.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734